IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-15-00274-CR

PATRICK DEMON STEWART,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 87th District Court
                             Freestone County, Texas
                            Trial Court No. 14-153-CR


                                      ORDER


      Appellant’s combined Motion to Abate Appeal with Remand for Findings of Fact

and Conclusions of Law and First Motion for Extension of Time to File Appellant’s Brief

was filed on September 9, 2015.

      Because the trial court has now provided findings of fact and conclusions of law,

appellant’s motion to abate is dismissed as moot.
        Appellant’s motion for extension of time to file his brief is granted. Appellant’s

brief is due October 19, 2015.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Motion granted
Order issued and filed October 8, 2015
Stew. v. State                                                                      Page 2